Exhibit 10.7
WESCO International, Inc.
WESCO Distribution, Inc.
AMENDMENT TO STOCK OPTION AGREEMENT
WHEREAS, WESCO INTERNATIONAL, INC. (the “Company”) and William Goodwin (the
“Grantee”) previously entered into the Stock Option Agreement dated December 21,
2001 (the “Agreement”).
WHEREAS, the Company wishes to amend the Agreement as set forth herein.
NOW, THEREFORE, intending to be legally bound, the Grantee and the Company
hereby amend the Agreement as provided below effective as of May 21, 2008 as
follows:

  1.  
Section 4(c)(iii) of the Agreement is hereby amended and restated in its
entirety as follows:
       
“Retirement at Normal Retirement Age” shall mean retirement at the age 65 or
later or at such date as mutually agreed upon.
    2.  
Except as expressly amended above, the terms and conditions of the Agreement
shall continue in full force and effect.

The foregoing amendment is hereby accepted and agreed to by the undersigned.
WESCO INTERNATIONAL, INC.

          By:             Stephen A. Van Oss        Vice President and Chief
Financial Officer    Date:    

 